Title: Aide-Mémoire from David Hartley, 16 September 1784
From: Hartley, David
To: 


You may with great Truth assure the American Ministers of our ready and friendly disposition to receive any proposals from the United States for the forming such regulations as may tend to the mutual and reciprocal advantage of both Countries.
That his Majesty’s government would at all times be ready to concur in the forming such a System as may fully answer every purpose of commercial as well as political advantage to the two Countries and fix and establish a permanent and beneficial intercourse between them.
